Citation Nr: 1720361	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  11-13 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a seizure disability.  

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disability.  

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disability.  

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right hip disability.  

5.  Entitlement to service connection for a left hip disability.  

6.  Entitlement to a temporary total rating under the provisions of 38 C.F.R. § 4.29 and 38 C.F.R. § 4.30.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from April 1980 to April 1983.  She had additional service with the Army Reserve.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA) which determined that new and material evidence had not been received to reopen the claims of service connection for a seizure disability, right disability, right knee disability, and left knee disability; denied service connection for a left hip disability; and denied a temporary total rating.  In April 2011, the RO determined that new and material evidence had been received within one year of notification of the May 2006 VA rating decision denying service connection for a seizure disability, right hip arthritis, right knee arthritis, and left knee arthritis.  The May 2006 rating decision therefore was not final, and that decision denied the claims for service connection on the merits.  The Veteran appeared at a July 2013 videoconference hearing before the undersigned Veterans Law Judge.  A hearing transcript is of record.  In May 2014, the Board remanded the claims to the Agency of Original Jurisdiction for additional development of the record.  

In August 2016, the Agency of Original Jurisdiction determined that new and material evidence had been received to reopen the claims of service connection for service connection for a seizure disability, right hip arthritis, right knee arthritis, and left knee arthritis and denied the claims.  

As to the issues of whether new and material evidence has been received to reopen the claims of service connection for a seizure disability, right hip arthritis, right knee arthritis, and left knee arthritis, the Board is required to consider the question of whether new and material evidence has been received to reopen the claims without regard to the Agency of Original Jurisdiction determination in order to establish the Board's jurisdiction to address the underlying claims and to adjudicate the claims on a de novo basis.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claim so that the Veteran is afforded every possible consideration.  

In May 2014 Remand instructions, the Board directed that the service personnel records were to be requested for incorporation into the record and the AOJ was to "submit a request through DPRIS [Defense Personnel Records Information System] for the Veteran's service medical records from active service from April 1980 to April 1983 and reserve service through January 1990 or March 1992."  The record does not show that the requested action has been undertaken.  Compliance with the Board's remand instructions is neither optional nor discretionary.  Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is again REMANDED for the following action:

1.  Contact the National Personnel Records Center and/or the appropriate service entity and request that (1) the Veteran's service personnel records be forwarded for incorporation into the record and (2) verification of the Veteran's complete periods of active service and active duty with the Army Reserve.  

2.  Submit a Defense Personnel Records Information System request for the Veteran's service medical records associated with active service with the Army from April 1980 to April 1983 and any verified duty with the Army Reserve.

3.  Then readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

